Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 1 of 11 PageID 667



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

ARMANDO AGUILAR, et al., on behalf of
themselves and all others similarly situated,

                           Plaintiffs,                       Case No.: 6:19-cv-00866-CEM-EJK

           v.

USAA GENERAL INDEMNITY CO., et al.,

                           Defendants.

                    USAA GENERAL INDEMNITY CO.’S RULE 12(b)(1)
                   MOTION TO DISMISS COUNT TWO OF THE AMENDED
                COMPLAINT FOR LACK OF SUBJECT MATTER JURISDICTION

           Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant USAA General Indemnity

Co. moves to dismiss Plaintiff Gracie Baxter’s nationwide class allegations set forth as Count Two

of the Amended Complaint for Lack of Subject Matter Jurisdiction.1 In short, Baxter lacks

standing to assert a nationwide class.

I.         INTRODUCTION

           Baxter is a Florida resident who purchased a Florida insurance policy from USAA GIC.

Baxter’s policy included supplemental Car Replacement Assistance (“CRA”) coverage. This

optional endorsement pays an additional 20% of the actual cash value (“ACV”) in the event her

vehicle is a total loss.

           Baxter notes that under Florida law, sales tax must be included in ACV. She further claims

that USAA GIC failed to include sales tax when it calculated CRA. Accordingly, she reasons that

this purported miscalculation was also a violation of Florida law.




1
    Count Two of the Amended Complaint is asserted only by Plaintiff Gracie Baxter against USAA GIC.
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 2 of 11 PageID 668



         Baxter then asserts that this miscalculation resulted in an underpayment of her CRA by an

amount equal to 20% of the sales tax on her totaled vehicle. Critically, the Complaint alleges that

Baxter suffered this injury-in-fact in Florida.

         Baxter believes these questions regarding the application of Florida insurance law to a

Florida injury-in-fact somehow support a viable nationwide class action against USAA GIC.

There are numerous reasons why she is wrong.

         First, Baxter lacks standing to assert nationwide claims because she suffered no injury-in-

fact outside of Florida. Federal courts repeatedly hold that an injury in-fact in one state does not

give standing for class action claims arising under the laws of other states. Baxter’s Florida injury

is simply irrelevant to insurance claims under the laws of a different state.

         Second, state law variation precludes standing on a nationwide basis in this case. Insurance

coverage is a quintessential state law question. States vary substantially as to whether sales tax is

included in determining ACV. Baxter’s assertion that Florida law requires inclusion of sales tax

in her CRA payment has no bearing on the laws in other states. Federal courts routinely hold that

a named plaintiff lacks standing to assert a nationwide class under these circumstances.

         Standing is the threshold inquiry in every federal case. Plaintiff’s Florida injury, giving

rise to a Florida claim, cannot satisfy these basic jurisdictional requirements in any other states.

Accordingly, the nationwide class action claims should be dismissed for lack of subject matter

jurisdiction.

II.      FACTS

         On or about March 22, 2017, Baxter was involved in a motor vehicle accident that rendered

her vehicle a total loss. See Am. Compl. ¶¶ 41-43. At the time of the accident, her vehicle was

insured by USAA GIC. Am. Compl. ¶ 42. Baxter also held CRA coverage. Id. Under this



                                                  2
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 3 of 11 PageID 669



optional endorsement, USAA GIC promises to pay “an additional 20% of the actual cash value at

the time of the total loss.” Am. Compl. Ex. G, Page ID 312.

         Plaintiff notes that as a matter of Florida law, insurers must include sales tax in ACV. See

Am. Compl. at ¶¶ 47; 50; 53; 65-67. She further contends that USAA GIC failed to include sales

tax in ACV when it calculated the amount of CRA coverage. Am. Compl. at ¶¶ 68-72. Critically,

Plaintiff does not allege that the written terms of the policy defines ACV to include sales tax. Nor

does she claim that the CRA endorsement specifies that sales tax is included in the calculation.

Rather, she contends that USAA GIC miscalculated her CRA coverage because it misapplied

Florida law. Am. Compl. at ¶¶ 47; 50; 72.

         Based on these allegations, she seeks to certify a class including all individuals who: (a) on

or after July 12, 2014; (b) are or were covered by a USAA GIC private passenger auto physical

damage policy; (c) made a first-party claim under the Collision or Comprehensive coverage of that

policy with CRA Coverage for a total loss to a covered vehicle; (d) which USAA GIC treated as a

total loss with CRA coverage; and (e) USAA GIC subtracted sales tax prior to calculating the

additional 20% CRA amount for the total loss settlement paid to the insured. Am. Compl. ¶ 78.

This putative class is not limited to Florida residents but, rather, includes Defendant’s insureds

nationwide. Id.

III.     LAW AND ANALYSIS

                    Standard of Review

         A Federal Rule of Civil Procedure 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction may address a plaintiff’s lack of standing. Guerro v. Target Corp., 889 F.Supp.2d

1348, 1352 (S.D. Fla. 2012) (citing Stalley v. Orlando Reg’l Healthcare Sys., Inc., 524 F.3d 1229,

1232 (11th Cir. 2008) (“Because standing is jurisdictional, a dismissal for lack of standing has the



                                                   3
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 4 of 11 PageID 670



same effect as a dismissal for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).”)

(internal quotations omitted)).

         Whether a named plaintiff lacks standing to assert claims on behalf of a nationwide class

is properly considered on a motion to dismiss, prior to class certification. See, In re Checking

Account Overdraft Litigation, 694 F. Supp. 2d 1302, 1325 (S.D. Fla. 2010); Phillips v. Hobby

Lobby Stores, Inc., 2016 U.S. Dist. LEXIS 195621, *8-9 (N.D. Ala. Oct. 21, 2016). Determining

standing at a threshold stage prevents “named plaintiffs with no injuries in relation to the laws of

certain states referenced in their complaint to embark on lengthy class discovery with respect to

injuries in potentially every state in the Union.” In re Wellbutrin XL Antitrust Litig., 260 F.R.D.

143, 152-156 (E.D. Pa. 2009). Because this motion is a facial attack on standing, this Court should

only consider the allegations in the complaint and any attached exhibits. Stalley, 524 F.3d at 1232-

1233.

                    Standing is a Threshold Inquiry.

         The Supreme Court has repeatedly held that standing is a threshold jurisdictional question

that is distinct from Rule 23’s class action requirements. See O’Shea v. Littleton, 414 U.S. 488,

494 (1974). “That a suit may be a class action … adds nothing to the question of standing, for

even named plaintiffs who represent a class ‘must allege and show that they personally have been

injured, not that injury has been suffered by other, unidentified members of the class to which they

belong, and which they purport to represent.’” Lewis v. Casey, 518 U.S. 343, 357 (1996) (quoting

Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 40, n.20 (1976)).

         When attempting to proceed on behalf of a putative class, “it is not enough that a named

plaintiff can establish a case or controversy between himself and the defendant by virtue of having

standing as to just one of many claims he wishes to assert.” Griffin v. Duggar, 823 F.2d 1476,

1483 (11th Cir. 1987). “[E]ach claim must be analyzed separately, and a claim cannot be asserted

                                                  4
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 5 of 11 PageID 671



on behalf of a class unless at least one named plaintiff has suffered the injury that gives rise to the

claim.” Id.

         In this case, Baxter’s factual allegations set forth a claim under Florida law seeking

recovery for a Florida injury. See Am. Compl. at ¶¶ 47; 50; 65; 72. The Complaint then presumes

that such allegations can support a nationwide class. See id. at ¶¶ 78; 119. But this is not sufficient

under federal law and the Constitution. Rather, she must establish standing for each claim asserted

in the nationwide class. As demonstrated below, she cannot.

                    Plaintiff Lacks Standing to Assert Claims on Behalf of a Putative Class
                    Outside of Florida.

         The irreducible constitutional minimum to standing is injury-in-fact. See Lujan v. Defs. Of

Wildlife, 504 U.S. 555, 560-61 (1992). Allegations supporting injury-in-fact must be concrete,

particularized, and actual or imminent. See Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1002

(11th Cir. 2016) (dismissing for lack of standing).

         Eleventh Circuit courts routinely recognize that allegations a plaintiff suffered injuries in

one state cannot support injury-in-fact in another state. See Feldman v. BRP United States, Inc.,

2018 U.S. Dist. LEXIS 53298, *19 (S.D. Fla. Mar. 28, 2018) (plaintiff alleged injury only under

Florida law; no injury-in-fact in other states). This is especially true where a plaintiff’s claims

arise under state law, and her injury-in-fact depends on an application of those state law claims.

See Renzi v. Demilec (USA), LLC, 2013 U.S. Dist. LEXIS 172641, *8 (S.D. Fla. Dec. 9,

2013)(injuries arose under Florida consumer laws; no injury to support standing under the

consumer laws of other states); Phillips, 2016 U.S. Dist. LEXIS 195621 at *8-9 (it was “evident

from the complaint that the plaintiffs have not experienced an injury that may be redressed via the

laws of any state other than Alabama”).




                                                   5
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 6 of 11 PageID 672



         Many other federal courts reject for lack of standing class claims asserting state law

violations because no named plaintiff resides or suffers injury in those other states. See, e.g., In

re Potash Antitrust Litig., 667 F. Supp. 2d 907, 923-924 (N.D. Ill. 2009) (plaintiffs resided in five

states; class claims asserting violations in forty-three other states dismissed for lack of standing);

Thomas v. Metro Life Ins. Co., 540 F. Supp. 2d 1212, 1226 (W.D. Okla. 2008) (claims brought by

Oklahoma and New York plaintiffs alleging class claims under laws of forty other states; “the

court’s analysis requires dismissal of any state law claims alleged under the laws of any states

where a particular named plaintiff is not a resident”); Smith v. Pizza Hut, 2011 U.S. Dist. LEXIS

76793, *31 (D. Colo. July 14, 2011) (Colorado plaintiff asserted class claims based on employment

law in seventeen states; no standing to assert claims outside Colorado because plaintiff had never

worked or resided in those states).

         In re Terazosin Hydrochloride Antitrust Litig., 160 F. Supp. 2d 1365, 1371 (S.D. Fla. 2001)

is instructive. There, plaintiffs sought to represent purchasers of the drug terazosin, alleging price

fixing violations under eighteen different state laws. Id. at 1370. However, named plaintiffs only

resided in or purchased the drug in eight states. Id. Nonetheless, they argued their injuries were

sufficient to support standing in the remaining ten states because unidentified class members had

suffered the same injury. Id. at 1370-71. The district court disagreed:

         [N]amed plaintiffs cannot rely on unidentified persons within those states to state a claim
         for relief. Class allegations that others suffered injuries giving rise to claims add … nothing
         to the question of standing.

Id. at 1371. Accordingly, the Court dismissed the class allegations for states in which named

plaintiffs had not alleged any injury-in-fact. Id.

         This essential holding was recently reiterated in In re Takata Airbag Prods. Liab. Litig.,

2016 U.S. Dist. LEXIS 195099 (S.D. Fla. Mar. 10, 2016). There, Florida plaintiffs had purchased



                                                     6
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 7 of 11 PageID 673



defective airbags, asserted claims under Florida’s Deceptive Trade Practices Act (“DTPA”), and

sought to represent class members in 28 other states under those respective state’s DTPA. Id. at

*1. However, because named plaintiffs were Florida residents and purchased vehicles in Florida,

they only alleged injury-in-fact in Florida. Id. The Court dismissed the non-Florida claims stating

“[a] named plaintiff lacks standing to assert legal claims on behalf of a putative class pursuant to

state law under which the named plaintiff’s own claims do not arise.” Id. at *4.

         These principles require dismissal here. Baxter is a Florida resident and her alleged injury

occurred in Florida. Am. Compl. ¶ 12. She asserts that USAA GIC miscalculated her CRA

payment because sales tax must be included in ACV, and her CRA payment is 20% of that ACV

amount. But there is nothing in the policy that defines ACV or CRA to include sales tax. Rather

Baxter’s claim hinges on an application of Florida law. Am. Compl. at ¶¶ 47, 50. Said differently,

her Florida injury-in-fact is simply not relevant to whether she, or any absentee class member,

suffered a cognizable injury in Georgia, California, Texas, or any other state.

         Accordingly, Baxter lacks standing to assert claims on behalf of non-Florida class members

and the nationwide class must be dismissed.

                    Many States Do Not Require an Insurer to Pay Sales Tax As Part of ACV.

         State law variation underlines the necessity of establishing injury-in-fact in each respective

state. Baxter does not allege that state insurance law requires sales tax to be included in the

calculation of ACV nationwide. Rather, Baxter’s nationwide class action allegations requires this

Court to determine that each of the fifty states mandates an insurer to include sales tax as part of

ACV.

         But a cursory review demonstrates that no uniform standard exists. Whether sales tax is

included as part of ACV is a state specific inquiry dependent on variables that are different state-

to-state. For example, courts have determined that the statutory definition of “ACV” in Illinois ,

                                                   7
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 8 of 11 PageID 674



Louisiana, Michigan, and Texas law does not include sales tax. See, e.g., Coleman v. Garrison

Prop. & Cas. Ins. Co., 2019 U.S. Dist. LEXIS 127940, *8 (N.D. Ill. July 31, 2019); Clark v.

Clarendon Ins. Co., 841 So. 2d 1039, 1046 (La. App. 2003); Lewis v. Horace Mann. Ins. Co., 410

F. Supp. 2d 640, 660 (N.D. Ohio 2005) (finding that the “statutory definition of actual cash value

(ACV) in Michigan Comp. Laws § 257.217c does not include tax); Singleton v. Elephant

Insurance Co., 6:19-cv-00200-ADA-JCM, slip op. at 9 (W.D. Tex. May 10, 2019) (Attached

hereto as Exhibit A.).

         Other states require an insurer to pay for sales tax on a total loss claim only after the insured

has purchased or leased a replacement vehicle, often requiring proof of purchase within 33 days.

See, e.g., Ill. Admin. Code. Tit. 50, § 919.80(c)(3)(“If the insured cannot substantiate such

purchase and payment of such taxes and fees, by submission to the company of appropriate

documentation within 33 days after the receipt of settlement, the company shall not be required to

reimburse the insured for the sales taxes or transfer or title fees); Hawaii Rev. Stat. § 431:10C-312

(33 days); 34 Texas Admin Code § 3.62.

         And Missouri allows its residents to present a Sales Tax Credit Affidavit from the insurance

company which, when presented to the Department of Motor Vehicles, exempts the insured from

paying sales tax on the replacement vehicle. See, MO Rev. Stat. § 144.190.4(2) and Missouri Dept

of Revenue Form 426.

         Finally, Alaska, Delaware, Montana, New Hampshire and Oregon have no sales tax, and

therefore an insurer would have no requirement to include sales tax in ACV.                          See,

http://www.tax.alaska.gov/programs/programs/index.aspx?10002;

https://revenue.delaware.gov/business-tax-forms/doing-business-in-delaware/step-4-gross-

receipts-taxes/?referrer&lastReferrer=trustfile.avalara.com; https://mtrevenue.gov/taxes/general-



                                                    8
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 9 of 11 PageID 675



sales-tax/;https://www.revenue.nh.gov/faq/general-information.htm#salestax;

https://www.oregon.gov/DOR/Pages/sales-tax.aspx.

         Simply put, Baxter’s Florida injury-in-fact is irrelevant to how CRA coverage is calculated

in Illinois, Missouri, Alaska, or any other state. Would a plaintiff have presented her proof of

purchase within 33 days? Would a plaintiff have satisfied the statutory exemption to sales tax in

Missouri? Would there be some other basis for sales tax in Alaska? We don’t know, because none

of these injuries in fact in those states have been alleged.

         Baxter cannot simply dodge these myriad state law differences, and duck the constitutional

prerequisite of injury-in-fact, by summarily alleging a nationwide class is permissible. Yet

conclusory pleading is all she has to offer.

         Accordingly, Baxter’s nationwide class action claims must be dismissed.

IV.      CONCLUSION

         For these reasons, Defendant USAA GIC respectfully submits that this Court should

grant this Motion, and dismiss the nationwide class alleged in Count Two with prejudice.




                                                  9
4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 10 of 11 PageID 676



                                     Respectfully submitted,

                                     /s/ Rodger L. Eckelberry
                                     Michael S. Vitale
                                     Florida Bar No. 17136
                                     BAKER HOSTETLER LLP
                                     2300 SunTrust Center
                                     200 South Orange Avenue
                                     Post Office Box 112
                                     Orlando, Florida 32802-0112
                                     T: 407-649-4083
                                     F: 407-841-0168
                                     mvitale@bakerlaw.com

                                     Rodger L. Eckelberry (admitted pro hac vice)
                                     Albert G. Lin (admitted pro hac vice)
                                     alin@bakerlaw.com
                                     Andrea C. Wiltrout (admitted pro hac vice)
                                     awiltrout@bakerlaw.com
                                     Alexa E. Cellier (admitted pro hac vice)
                                     acellier@bakerlaw.com
                                     BAKER HOSTETLER LLP
                                     200 S. Civic Center Drive, 12th Floor
                                     Columbus, OH 43215
                                     T: 614.462.4732
                                     F: 614.462.2616

                                     Attorneys for Defendants
                                     United Services Automobile Association and
                                     USAA General Indemnity Co.




                                      10
 4821-2948-6756.10
Case 6:19-cv-00866-CEM-EJK Document 37 Filed 01/27/20 Page 11 of 11 PageID 677



                                    CERTIFICATE OF SERVICE

          I hereby certify that on January 27, 2020, I electronically filed the foregoing via the Court’s

 CM/ECF system. Notice of this filing will be sent to all parties by operation of the Court’s

 electronic filing system.




                                                 /s/ Rodger L. Eckelberry




                                                    11
 4821-2948-6756.10
